Title: From John Adams to Nathanael Greene, 2 June 1777
From: Adams, John
To: Greene, Nathanael


     
      Dear Sir
      Phyladelphia June 2d. 1777
     
     Yours of 28 Ultimo is before me. It is certain that Religion and Morality, have no less obligation upon Armies, than upon Cities and contribute no less to the Happiness of Soldiers than of Citizens. There is one Principle of Religion, which has contributed vastly to the Excellence of Armies, who had very little else of Religion or Morality, the Principle I mean is the Sacred obligation of Oaths, which among both Romans and Britons, who seem to have placed the whole of Religion and Morality in the punctual observance of them, have done Wonders. It is this alone which prevents Desertions from your Enemies. I think our Chaplains ought to make the Solemn Nature and the Sacred obligation of Oaths the favourite Subject of their Sermons to the Soldiery. Odd as it may seem I cannot help considering a Serious sense of the Solemnity of an Oath as the Corner Stone of Discipline, and that it might be made to contribute more, to the order of the Army, than any or all of the Instruments of Punishment.
     The Information you received, that General Schuyler, was about to be created President, and to hold his Command in the Army, was a Mistake. No Gentleman, would have been willing for that, as I know. I am pretty sure at least that a vast Majority, would have detested the Thought. G. Schuyler is reserved for another Fate. What that will be Time must discover.
     
     It is, in my humble opinion, utterly improper, that, this Gentleman should hold a Seat in Congress, and a Command in the Army, and I took the first opportunity to express my Opinion of the Inconsistency and Danger of it. I think his Constituents much to blame for the late Choice of him. I shall think him much to blame if he does not immediately resign his seat. If he does not, I will certainly hope Some Gentleman bring in a Motion, to destroy the Precedent, by obliging him to quit his Seat or his Command. What the success of such a Motion will be, I know not—but I will certainly discharge my Duty to myself and my Constituents and Posterity. believe Such a Motion will be made.
     I agree entirely in your sentiments concerning the Danger of entrusting So many important Commands, to foreigners. Mr. Deane I fear has exceeded his Powers. Mr. DuCoudray, shall never have my Consent, to be at the Head of the Artillery, and I believe he will have few Advocates, for placing him, there. I hope, none.
     Pray what is your opinion of General Conway. He acquired a good Reputation here.
     It gives me great Joy, Sir, to find by your Letter, that you begin to feel your Army to be respectable. We are anxious to hear from Peeks Kill what Numbers are collected there.
    